DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 17, 2020 has been entered. Claims 1, 5, 7, 12, 15, 18-20, 22, 23, and 26-28 remain pending in the application. Claims 2-4, 6, 8-11, 13, 14, 16, 17, 21, 24, and 25 have been cancelled. Applicant’s amendments to the specification have overcome the objections previously set forth in the Non-Final Office Action mailed May 19, 2020, except for those noted below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 45 in Figures 3 and 4. It is noted that Applicant’s Remarks filed 11/17/20 state “A further specification amendment identifies element 45 from the drawings” (Page 8, 3rd paragraph); however, such amendment to the specification is not present in the specification amendments filed 11/17/20. 
 Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Claim Objections
Claim 15 is objected to there appears to be a typographical error regarding “…a suction source such and….” In line 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 12, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the claim limitation “an activator for control of the flow pump, wherein turning the activator “on” causes liquid from the fluid reservoir to be pumped by the flow pump” in lines 14-15 is a recitation of new matter. The disclosure, as originally filed, does not provide support for an activator that controls the flow 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the valve assembly" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, which is dependent on claim 26, the claim limitation “a valve assembly” in line 1 renders the claim indefinite. It is unclear if “a valve assembly” is the same “valve assembly” introduced in claim 26, or if the system includes a second valve assembly. For examination purposes, “a valve assembly” in claim 7 has been interpreted to be the same structure as “the valve assembly” introduced in claim 26. 
Regarding claim 28, the claim limitation “the flow pump is in fluid communication with a fluid reservoir” in lines 1-2 renders the claim indefinite. It is unclear if “a fluid reservoir” is the same “fluid reservoir” introduced in claim 1, line 7, or if the flow pump is in fluid communication with a second fluid reservoir. For examination purposes, “a fluid reservoir” in claim 28 has been interpreted to be the same structure as “a fluid reservoir” introduced in claim 1. 
Claim 27 is rejected for being dependent on rejected claim 26.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Olivero et al. (US 2015/0273121) in view of Henniges et al. (USPN 6099494).

Regarding claim 1, Olivero teaches a system (suction cleaning device 10) for use with a Yankauer suction tip having a proximal end and a tip end (suction wand 30, Yankauer suction tip is not positively recited/claimed), the system comprising: a hollow medial tube (first conduit 36) having a coupling end (first connector 18) and a distal outlet (Figures 2 and 3; [0037]), wherein the coupling end is connectable to the proximal end of a Yankauer suction tip (“a first connector 18 is provided at the first end 12 of the suction cleaning device 10 for mating with a suction wand 30.” [0034]; Figure 2); a flow pump (pressurized fluid source 46; “The pressurized fluid source 46 could be a pressurized fluid bag, an electrical fluid pump, a mechanical fluid pump, or any other electrical or mechanical device that may provide pressurized fluid through the pressurized conduit 40.” [0036]); a flow conduit (port conduit 34 and pressurized conduit 40) extending from the medial tube and in fluid communication with the flow pump (Figure 3; [0041]); a suction source (vacuum source 42); a suction conduit (second conduit 38 and 
	Olivero fails to explicitly teach a fluid reservoir for containing a liquid, the fluid reservoir in fluid communication with the flow pump; and an activator for control of the flow pump, wherein turning the activator "on" causes liquid from the fluid reservoir to be pumped by the flow pump. Henniges teaches a system (Figure 1) for use with a suction tip (removable tip assembly 30 having suction tube 48), the system comprising a flow pump (pump 24 having motor 34); a fluid reservoir (bag 26) for containing a liquid, the fluid reservoir in fluid communication with the flow pump (“The fluid is stored in a bag 26 and is gravity feed or suction drawn into the handpiece through a supply tube 28. The fluid is discharged from the front end of the handpiece 22 through a removable tip assembly 30. More particularly, tip assembly 30 has a discharge tube 32 in fluid communication with the pump 24 that is directed to the desired discharge site.” [Col 3, line 54]); and an activator (trigger 44) for control of the flow pump (“A lever-like trigger 44 attached to the undersurface of the handgrip 36 is depressed to control the on/off state of the motor 34 and motor speed.” [Col 4, line 10]), wherein turning the activator "on" causes liquid from the fluid reservoir to be pumped by the flow pump (“When operation of the irrigator at high speed is desired, trigger 44 is fully depressed…so as to cause the irrigator 20 to run at its highest speed.” [Col 6, line 15]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Olivero to include 

	Regarding claim 5, modified Olivero teaches the system of claim 1, wherein the flow pump delivers a saline solution (“the pressurized fluid source 46 provides a pressurized flow of saline” [0042]). Modified Olivero fails to explicitly teach the saline solution is contained in a fluid reservoir. Henniges teaches a system (Figure 1) for use with a suction tip (removable tip assembly 30 having suction tube 48), the system comprising a flow pump (pump 24 having motor 34) and a fluid reservoir (bag 26) for containing a saline solution (“an irrigator may be employed to deliver pressurized pulses of water or saline solution” [Col 1, line 15]), the fluid reservoir in fluid communication with the flow pump (“The fluid is stored in a bag 26 and is gravity feed or suction drawn into the handpiece through a supply tube 28. The fluid is discharged from the front end of the handpiece 22 through a removable tip assembly 30. More particularly, tip assembly 30 has a discharge tube 32 in fluid communication with the pump 24 that is directed to the desired discharge site.” [Col 3, line 54]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Olivero to include that the saline solution is contained in a fluid reservoir based on the teachings of Henniges to provide a source for the liquid being delivered by the flow pump (Henniges [Col 3, line 54]; Figure 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Olivero et al. (US 2015/0273121) in view of Henniges et al. (USPN 6099494) as applied in claim 5 above, and further in view of Gobel (US 2008/0262428).
Regarding claim 12, modified Olivero teaches the system of claim 5. Modified Olivero fails to explicitly teach the saline solution further comprises an antibiotic. Gobel teaches a system for use with a Yankauer suction tip (Figure 7) comprising a fluid reservoir (lavage container 80) containing saline solution and an antibiotic ([0025], [0060]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the saline solution utilized in the system of Olivero to include an antibiotic based on the teachings of Gobel to reduce bacteria colonization during use of the system (Gobel [0025]). 

Claims 7, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Olivero et al. (US 2015/0273121) in view of Henniges et al. (USPN 6099494) as applied in claim 5 above, and further in view of Ito et al. (USPN 6918764).

Regarding claim 26, modified Olivero teaches the system of claim 1 wherein the valve assembly (valve 22 having valve body 26 and valve actuator 24) further comprises an actuator (valve actuator 24) connected to a valve (Figure 2), wherein the actuator moves the valve to an open position (closed positon 50) wherein the liquid from the fluid reservoir is pumped by the flow pump along the medial tube and through the tip end of the Yankauer suction tip and the pumped liquid forces out debris and viscous material occluding the Yankauer suction tip (“the valve actuator 24 positions the valve body 26 to be in a closed position 50. The closed position 50 permits a fluid connection between the first conduit 36 and the port conduit 40, while concurrently occluding the second conduit 38…a positive pressure fluid path is formed, extending from the pressurized fluid source 46, through the suction cleaning device 10, and out of the suction wand 30. This positive pressure fluid path is depicted by a series of arrows as closed position (open positon 48) such that the flow pump is not in fluid communication with the medial tube (“the valve actuator 24 placed the valve body 26 in an open position 48. The open position 48 permits a fluid connection between the first conduit 36 and the second conduit 38, while concurrently occluding the port conduit 40” [0038]; Figure 2).
Modified Olivero fails to explicitly teach the actuator is electronically connected to the valve. Ito teaches a system (Figures 2 and 6) for use with a suction tip (cleaning head 60) comprising a valve assembly (valve 76) comprising an actuator (hand switch 75) electronically connected to a valve (“the holder 63…is provided with a hand switch 75 such as a touch switch or a rubber switch that is turned on or off with a light touch operation, and with a valve 76 such as an electromagnetic valve that electrically opens and closes the waste flow passage upon the on/off operation, the switch 75 and the valve 76 being connected together through a signal line 77.” [Col 9, line 39-46]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the actuator of Olivero to be electronically, as opposed to mechanically, connected to the valve based on the teachings of Ito to allow the valve to be easily operated with only a light touch as opposed to manually turning the actuator (Ito [Col 2, line 60 – Col 3, line 2]).

Regarding claim 7, modified Olivero teaches the system of claim 26, wherein a valve assembly (valve 22 having valve body 26 and valve actuator 24) is disposed between the distal outlet of the medial tube and the flow pump (Figure 2).

Regarding claim 27, modified Olivero teaches the system of claim 26. Modified Olivero fails to explicitly teach the suction source is a suction pump. Ito teaches a system (Figure 1) for use with a suction tip (cleaning head 60) having a suction source that is a suction pump (pump .

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Olivero et al. (US 2015/0273121) in view of Henniges et al. (USPN 6099494) further in view of Ito et al. (USPN 6918764) as applied in claim 27 above, and further in view of Haines (USPN 4832685). 
Regarding claim 28, modified Olivero teaches the system of claim 27, wherein the suction source is not in communication with the medial tube when the actuator is in the open positon (“the valve actuator 24 positions the valve body 26 to be in a closed position 50. The closed position 50 permits a fluid connection between the first conduit 36 and the port conduit 40, while concurrently occluding the second conduit 38” [0040]).
Modified Olivero fails to explicitly teach the flow pump is in fluid communication with a fluid reservoir and wherein the suction pump is turned off when the actuator is in the open position. Henniges teaches a system (Figure 1) for use with a suction tip (removable tip assembly 30 having suction tube 48), the system comprising a flow pump (pump 24 having motor 34) and a fluid reservoir (bag 26) for containing a liquid, the fluid reservoir in fluid communication with the flow pump (“The fluid is stored in a bag 26 and is gravity feed or suction drawn into the handpiece through a supply tube 28. The fluid is discharged from the front end of the handpiece 22 through a removable tip assembly 30. More particularly, tip assembly 30 has a discharge tube 32 in fluid communication with the pump 24 that is directed to the desired discharge site.” [Col 3, line 54]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Olivero to include that the liquid is contained in a fluid reservoir in fluid communication with the flow pump 
Modified Olivero fails to explicitly teach the suction pump is turned off when the actuator is in the open position. Haines teaches a system (Figure 1) for use with a suction tip (handpiece 50), the system comprising a fluid source (source of irrigation fluid 102) and a suction source (vacuum pump 112), wherein the suction pump is turned off when the fluid is being pumped out of the suction tip (“When a blockage occurs in the aspiration conduit 110, e.g., when a tissue fragment occludes the axial bore in the ultrasonic tool 52, the increased suction in the aspiration line 110 will be sensed by the pressure-sensitive transducer 120 which will in turn send a signal which shuts off the pump 112. Thereupon, the surgeon can release the vacuum in the aspiration conduit 110 by opening the valve 132 to admit irrigation fluid from the source of irrigation fluid 102 to the aspiration fluid conduit 110 via a pressure equalizing conduit 130 which is connected to the aspiration conduit 110 through the special fitting 140.” [Col 5, line 32-44]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the system of Olivero to turn off the suction pump when the actuator is in the open position, as opposed to only blocking the suction conduit, based on the teachings of Haines to prevent suction surge within the system by rapidly clearing occlusions using positive pressure (Haines [Col 2, line 60-66]).

Claims 15, 18-20, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Olivero et al. (US 2015/0273121) in view of Yarger (US 2011/0028939) in further view of Henniges et al. (USPN 6099494).

Regarding claim 15, Olivero teaches a method of eliminating clogging debris (detritus 44; [0017]) in an occluded suction tip (suction tip 30) having a tip end (“The suction wand may be comprised of a handle, a tube, and a suction tip” [0004]) and a proximal connection end  (port conduit 34 and pressurized conduit 40) in communication with the medial tube at one end and the flow pump at an opposite end (Figure 3; [0041]); and activating the flow pump to pump liquid from the reservoir through the medial tube and into the Yankauer suction tip such that debris accumulated with the Yankauer suction tip and medial tube is carried in the liquid flow out of the suction tip through the tip end (“a positive pressure fluid path is formed, extending from the pressurized fluid source 46, through the suction cleaning device 10, and out of the suction wand 30. This positive pressure fluid path is depicted by a series of arrows as shown in FIG. 3, which also indicates the directional flow of detritus and effluvia 44 away from the device.” [0041]).
Olivero fails to explicitly teach the method is for eliminated clogging debris in an occluded Yankauer suction tip, and the method comprising the step of providing a fluid reservoir containing the liquid, the fluid reservoir in liquid communication with the flow pump. Yarger teaches a method to prevent clogging (“help prevent clogging of the aspirator tip 14 during use” 
Modified Olivero fails to explicitly teach the method comprising the step of providing a fluid reservoir containing the liquid, the fluid reservoir in liquid communication with the flow pump. Henniges teaches a method (Figure 1) for use with a suction tip (removable tip assembly 30 having suction tube 48), the method comprising providing a fluid reservoir (bag 26) containing a liquid and providing a flow pump (pump 24 having motor 34) in liquid communication with the fluid reservoir (“The fluid is stored in a bag 26 and is gravity feed or suction drawn into the handpiece through a supply tube 28. The fluid is discharged from the front end of the handpiece 22 through a removable tip assembly 30. More particularly, tip assembly 30 has a discharge tube 32 in fluid communication with the pump 24 that is directed to the desired discharge site.” [Col 3, line 54]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Olivero to include that the liquid is contained in a fluid reservoir in fluid communication with the flow pump based on the teachings of Henniges to provide a source for the liquid being delivered by the flow pump (Henniges [Col 3, line 54]; Figure 1).

Regarding claim 18, modified Olivero teaches the method of claim 15 further comprising the step of providing a valve assembly (valve body 26) that is disposed between the distal outlet of the medial tube and the flow pump (Figure 2).


Regarding claim 20, modified Olivero teaches the method of claim 18, wherein the valve assembly comprises at least one valve (valve 22) and an actuator (valve actuator 24), the actuator operably connected to the at least one valve to actuate the valve between a first position (closed positon 50) and a second position (open position 48), wherein when the actuator actuates the valve to the first position the liquid from the reservoir is directed through the flow tube and the medial tube and out of the tip end (“the valve actuator 24 positions the valve body 26 to be in a closed position 50. The closed position 50 permits a fluid connection between the first conduit 36 and the port conduit 40, while concurrently occluding the second conduit 38…a positive pressure fluid path is formed, extending from the pressurized fluid source 46, through the suction cleaning device 10, and out of the suction wand 30. This positive pressure fluid path is depicted by a series of arrows as shown in FIG. 3, which also indicates the directional flow of detritus and effluvia 44 away from the device.” [0040-0041]), and when the actuator actuates the valve to the second position the flow pump is not in fluid communication with the medial tube (“the valve actuator 24 placed the valve body 26 in an open position 48. The open position 48 permits a fluid connection between the first conduit 36 and the second conduit 38, while concurrently occluding the port conduit 40” [0038]; Figure 2).

	Regarding claim 22, modified Olivero teaches the method of claim 15, wherein the flow pump delivers a saline solution (“the pressurized fluid source 46 provides a pressurized flow of saline” [0042]). Modified Olivero fails to explicitly teach the saline solution is contained in a fluid reservoir. Henniges teaches a method (Figure 1) for use with a suction tip (removable tip assembly 30), the method comprising providing a flow pump (pump 24 having motor 34) and a fluid reservoir (bag 26) for containing a saline solution (“an irrigator may be employed to deliver 

	Regarding claim 23, modified Olivero teaches the method of claim 15. Modified Olivero fails to explicitly teach the suction source is a vacuum pump. Yarger teaches a system for use with a Yankauer suction tip (Figure 1) comprising a suction source that is a vacuum pump (“The suction tube 38 is in turn connected to a source of suction (not shown), such as a suction pump, to provide suction to the aspirator tip 14.” [0017]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the suction source of Olivero to be a vacuum pump based on the teachings of Yarger to provide suction to the suction tip in order to draw fluids and other materials out of a surgical site, wound or bodily orifice (Yarger [0001]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7, 12, 15, 18-20, 22, 23, and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Olivero does not suggest or disclose the specifics of the present claims of applying fluid at the same time as the suction source” [Remarks, Page 9]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783